996 F.2d 1219
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Robert L. PORTER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-2547.
United States Court of Appeals, Seventh Circuit.
Submitted May 26, 1993.*Decided June 25, 1993.

Before CUMMINGS, COFFEY and RIPPLE, Circuit Judges.

ORDER

1
Robert Porter, serving a ninety-month federal sentence for drug and weapons crimes, asked the district court to reconsider its rejection of his motion to vacate, set aside, or modify his sentence under 28 U.S.C. § 2255.   Since the "Motion for Reconsideration" raised a new challenge to the sentence, the district court treated it as a separate motion under § 2255.   We will do the same.


2
This is Porter's fourth § 2255 motion challenging either his guilty plea or sentence.   Like some of the others, this motion addresses the propriety of a search warrant and his attorney's performance in advising him to plead guilty.   Rule 9(b) of the Rules Governing Section 2255 Proceedings allows a court to dismiss motions that raise grounds which have already been decided on the merits, or which raise new arguments that could have been raised earlier.   Both of Porter's arguments have been raised before, and since the latest rehash is not based on any information that was not known at the time of the earlier petitions, he cannot excuse his failure to raise the claims then by showing cause and prejudice.   McCleskey v. Zant, 111 S.Ct. 1454, 1472 (1991).   Accordingly, we agree with the district court that Porter has abused the writ.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record